     Case 1:20-cv-01549-CCC-WIA Document 47 Filed 08/26/21 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LLOYD JAMES BRIGMAN,                       :   CIVIL ACTION NO. 1:20-CV-1549
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
ADAM SCHAUM, et al.,                       :
                                           :
                   Defendants              :

                                      ORDER

      AND NOW, this 26th day of August, 2021, upon consideration of defendant

Adam Schaum’s motion (Doc. 23) to dismiss, the parties’ respective briefs (Docs. 24,

37, 38) in support of and opposition thereto, the report (Doc. 41) of Magistrate Judge

William I. Arbuckle, and Schaum’s objection (Doc. 42) to the report, and for the

reasons set forth in the accompanying memorandum of today’s date, it is hereby

ORDERED that:

      1.     Magistrate Judge Arbuckle’s report (Doc. 41) is ADOPTED as set forth
             in the accompanying memorandum.

      2.     Schaum’s motion (Doc. 23) is GRANTED with respect to pro se
             plaintiff Lloyd James Brigman’s claims for breach of contract and for
             violation of the Fourteenth Amendment and 18 U.S.C. §§ 241 and 242
             and those claims are DISMISSED without leave to amend. Schaum’s
             motion (Doc. 23) is DENIED without prejudice with respect to
             Brigman’s claims for false arrest and false imprisonment.

      3.     This case is remanded back to Judge Arbuckle for all further pretrial
             proceedings including report and recommendation on dispositive
             motions.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
